            Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF IDAHO


    MAXIMILIANO SILEONI,

                           Plaintiff,                   Case No. 1:20-cv-00557-DCN

    vs.                                                 INITIAL REVIEW ORDER
                                                        BY SCREENING JUDGE
    IDAHO PAROLE BOARD’S 4
    HEARING OFFICERS,

                           Defendants.


          The Complaint of Plaintiff Maximiliano Sileoni was conditionally filed by the Clerk

of Court due to his status as a prisoner and pauper. Dkts. 3, 1. A “conditional filing” means

that Plaintiff must obtain authorization from the Court to proceed. After reviewing the

Complaint, the Court has determined that it is subject to dismissal for failure to state a

claim upon which relief can be granted. Amendment will be permitted.

                           STANDARD OF LAW FOR SCREENING

          Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, the Prison Litigation

Reform Act (PLRA)1 requires the Court to screen all pro se prisoner and pauper complaints

to determine whether they have stated a claim upon which relief can be granted before such


1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 2 of 10




complaints are served on the defendants. 28 U.S.C. §§ 1915 & 1915A. The Court must

dismiss any claims that are frivolous or malicious, that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B).

       The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or failure to plead sufficient facts

to support a cognizable legal theory under the Iqbal/Twombly standard. The critical inquiry

is whether a constitutional claim, however inartfully pleaded, has an arguable legal and

factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989).

                               FACTUAL ALLEGATIONS

       Plaintiff, a citizen of Argentina, alleges that, in 2019, he was first eligible for parole

after serving the ten-year fixed portion of his sentence. He appeared before the Idaho

Commission of Pardons and Parole (ICPP). Instead of paroling him or permitting him to

be deported, the ICPP denied him parole because of his allegations of sexual relationships

with multiple IDOC female staff members. He alleges the parole denial caused him to

suffer mentally and jeopardized his safety in prison, violating his Eighth Amendment

rights. He further asserts that he was denied equal protection of the law as a sex offender

and Hispanic person, violating his Fifth and Fourteenth Amendment rights.

                               REVIEW OF COMPLAINT
          1. Discussion

                A. Eighth Amendment

       When a prisoner complains of inhumane treatment or constitutionally intolerable


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 3 of 10




conditions of confinement, the Courts scrutinizes the allegations under the Eighth

Amendment, which prohibits cruel and unusual punishment. See Farmer v. Brennan, 511

U.S. 825, 832 (1994); Johnson v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). The Eighth

Amendment “embodies broad and idealistic concepts of dignity, civilized standards,

humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). While conditions of

confinement may be harsh and restrictive without being a violation of the Eighth

Amendment, they cross the line of acceptability when they (1) involve “the wanton and

unnecessary infliction of pain,” (2) are “grossly disproportionate to the severity of the

crime warranting imprisonment,” (3) result “in unquestioned and serious deprivation of

basic human needs, or (4) deny an inmate “the minimal civilized measure of life’s

necessities.” Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

       Under the Eighth Amendment, “a convicted prisoner is entitled to psychological or

psychiatric care for serious mental or emotional illness.” Inmates of Allegheny County Jail

v. Pierce, 612 F.2d 754, 763 (3d Cir. 1979). There is “no underlying distinction between

the right to medical care for physical ills and its psychological or psychiatric counterpart.”

Id. (internal citation omitted). The Eighth Amendment claim fails if the need is not serious,

or if the defendants have not exhibited deliberate indifference in providing diagnostic

services and treatment.

       Plaintiff has not stated an Eighth Amendment claim. This is not a claim that he

sought and was denied adequate mental health treatment. Simply continuing to be

incarcerated rather than being released on parole does not equate to cruel and unusual

punishment. See Breeden v. Jackson, 457 F.2d 578 (4th Cir. 1972) (observing that the usual


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 4 of 10




and accepted regulations imposed in maximum security do not amount to cruel and unusual

punishment).

       This is Plaintiff’s second assertion of this claim. Plaintiff brought it in an earlier

action that was dismissed for failure to state a claim. See Sileoni v. State of Idaho, No. 1:20-

cv-00500-DCN (“Case 500”)(alleging that “he has been kept in prison in violation of his

Eighth Amendment right to be free from cruel and unusual punishment for the past eleven

years, again citing the fact that he did not have ‘the opportunity to get deported.’”) If

Plaintiff has no facts supporting a claim that he is suffering something more than the regular

hardships of incarceration and the disappointment that comes with parole denial, this claim

should be omitted from any amended complaint.

                B. Fourteenth Amendment

       Plaintiff also alleges that, because the ICPP declined to parole him, its decision was

based on discrimination against him “due to [his] race and sex crime.” Dkt. 3, p. 2. He

asserts that the ICPP has violated his Fourteenth Amendment equal protection rights.

       Under the Fourteenth Amendment’s Equal Protection Clause, “all persons similarly

circumstanced shall be treated alike” by governmental entities. F.S. Royster Guano Co. v.

Virginia, 253 U.S. 412, 415 (1920). However, “[t]he Constitution does not require things

which are different in fact or opinion to be treated in law as though they were the same.”

Tigner v. Texas, 310 U.S. 141, 147 (1940).

       An equal protection claim may be established by showing that the defendant

intentionally discriminated against the plaintiff based on the plaintiff's membership in a

protected class, Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003), Lee v. City of Los


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 5 of 10




Angeles, 250 F.3d 668, 686 (9th Cir. 2001), or that similarly situated individuals were

intentionally treated differently without a rational relationship to a legitimate state purpose,

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); Lazy Y Ranch Ltd. v. Behrens,

546 F.3d 580, 592 (9th Cir. 2008).

       If there is “an obvious alternative explanation” for the state action, a plaintiff must

provide factual allegations that give rise to a plausible inference that the action was the

result of unconstitutional discrimination on the basis of “race, religion, or national origin.”

Iqbal, 556 U.S. at 676-77, 682. A plaintiff must provide sufficient allegations pointing to

a discriminatory motive that “nudg[es]’ his claim of purposeful discrimination ‘across the

line from conceivable to plausible.’” Id. at 683 (quoting Bell Atlantic Corporation v.

Twombly, 550 U.S. 544, 570 (2007)).

       Aside from his bare allegation that he is a Hispanic Argentinian, Plaintiff has not

stated any plausible allegations that his parole denial was based on race. Rather, the ICPP

had a rational basis to deny parole—that he continues to assert implausible allegations that

multiple female staff sexually abused him. Plaintiff has made these same implausible

allegations in federal court.

       The Court takes judicial notice of Plaintiff’s allegations outlined in great detail in

Judge B. Lynn Winmill’s decision in Plaintiff’s case, Sileoni v. IDOC Staff and PC

Prisoners, No. 1:20-cv-00508-BLW (“Case 508”). In that case, Plaintiff alleged that “he is

constantly demeaned and harassed by prison and medical professionals because he is

Hispanic, a sex offender, and a sufferer of exhibitionist disorder.” Dkt. 15, p. 2, in Case

508. In screening the case, Judge Winmill found:


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
      Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 6 of 10




                  Plaintiff has included no less than 32 separate instances
          of alleged sexual abuse against at least 32 prison officials and
          medical personnel (some instances reference more than one
          state actor). Most of the claims have a similar theme—that the
          providers are inviting him to participate in sexual activity by
          words or body language “hints.” Plaintiff has alleged so many
          similar claims against almost every medical provider that has
          treated him, and, in particular, against female medical
          providers, that the claims are simply implausible. It is unclear
          whether these allegations are a manifestation of Plaintiff’s
          diagnosis of paraphilia of a sexual nature or, as Plaintiff
          suggests, exhibitionist disorder, or whether he is simply
          attempting to harass medical and prison personnel by making
          shocking and malicious claims against them.
                  Plaintiff’s Eighth Amendment sexual harassment
          claims are summarized as follows, with the Court making an
          effort to preserve Plaintiff’s particular expressions of his
          claims to demonstrate the outrageous and salacious nature of
          his allegations when reviewing this set of claims as a whole:
                 1) Defendant Johnstone told “C/O Stanly to masturbate
                    in front of Plaintiff in his office in ISCC C-Block
                    and C/O Stanley did as she was told.” (Dkt. 3, p. 19
                    (verbatim).)
                 2) Officer Anderson gave Plaintiff a “hint to touch or
                    to see” Ms. Power, a program worker, in a sexual
                    manner, pointing at Ms. Power in the G-Block
                    office, and “giving Plaintiff hint to do such thing
                    with Miss Power.” (Dkt. 3, p. 8 (verbatim).)
                 3) Defendant Deputy Warden Kirtly came to the door
                    of his cell and asked if he “wanted touch her titt’s.”
                    (Dkt. 3, p. 4 (verbatim).)
                 * * *
                 30) Nurse Valenzuela violated Plaintiff’s rights “by
                     exposing her chess clivage to plaintiff to arause
                     plaintiff sexually and apparently defendant was
                     sexually active with multiple white prisoner at ISCC
                     and at a physical check meeting defendant rub her
                     vagina on Plaintiff’s shoulder.” Dkt. 3-2, p. 25
                     (verbatim).)



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 7 of 10




                    31) Dr. Black “rub her vagina on Plaintiff hand and
                       shoulder while defendant check plaintiff pulse.”
                       Dkt. 3-2, p. 26 (verbatim).)
                    32) Nurse Monti James made a false report saying that
                       Plaintiff was sexually inappropriate with her, when,
                       in actuality, she was enticing him to have sexual
                       contact with another nurse, Nurse Tammy. Plaintiff
                       alleges that Nurse James “was giving me hint to
                       touch this female nurse vagina.” Plaintiff thought
                       Nurse Tammy “was giving Plaintiff the same hint to
                       touch her vagina by opening her both arm’s and
                       looking at Plaintiff and looking down at her croch
                       and spreading her leg’s and as she was doing this
                       [Nurse James was intycing Plaintiff to the nurse hint
                       and giving more hint to Plaintiff to do something to
                       the female nurse.” (Dkt. 3-2, p. 28 (verbatim).)

Dkt. 15 in Case 508. Twenty-six additional sexually-explicit incidents involving different

prison staff accompany these six descriptions—all of which add up to an implausible set

of facts. See id.

       Judge Winmill cited to other court opinions that found allegations made in a similar

vein to constitute frivolous, fanciful, and delusional claims. Brooks v. Doe, No.

2:11CV568, 2011 WL 10636413, at *1 (E.D. Va. Nov. 9, 2011); Govan v. United States,

No. CIVA 2:08-CV-145-WHA, 2008 WL 2326326, at *2 (M.D. Ala. June 3, 2008); Gross

v. Kelly, No. 5:18CV00007-SWW-JJV, 2018 WL 1004895, at *1 (E.D. Ark. Feb. 7, 2018),

report and recommendation adopted, No. 5:18CV00007-SWW, 2018 WL 1002618 (E.D.

Ark. Feb. 21, 2018), aff'd sub nom. Gross v. Kelley, No. 18-1835, 2018 WL 5099661 (8th

Cir. July 24, 2018); Crosby v. Menzena, No. CIV.A. 11-373-BAJ, 2011 WL 3876085, at

*1 (M.D. La. July 28, 2011), report and recommendation adopted, No. CIV.A. 11-373-

BAJ, 2011 WL 3876032 (M.D. La. Aug. 31, 2011).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
           Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 8 of 10




          The allegations in Case 508 seem to be of the same nature cited by the ICPP in its

denial of Plaintiff’s parole and seem to constitute a rational basis for that decision. If

Plaintiff has other facts showing that these allegations are not similar and related, he can

provide explanatory facts in his amended complaint. To date, Plaintiff has not stated

sufficient facts showing that the ICPP relied on discriminatory motives of any kind to deny

parole.

          Finally, the Court turns to Plaintiff’s claim that the ICPP wrongfully considered his

sex offender status. Prisoners often erroneously claim it is an equal protection violation for

a parole board to distinguish among different types of crime in determining whether to

parole a prisoner. However, it is a well-established principle that “a State is not constrained

in the exercise of its police power to ignore experience which marks a class of offenders or

a family of offenses for special treatment.” See Skinner v. State of Oklahoma ex rel.

Williamson, 316 U.S. 535, 540 (1942). Plaintiff has not shown lack of a rational basis for

the ICPP’s decision, even if it did take into consideration Plaintiff’s status as a sex

offender.1 Nor has Plaintiff provided any facts showing that other similarly situated sex

offenders were granted parole, while he was denied.

          Plaintiff has failed to state an equal protection claim with his thread-bare allegations

of discrimination on any basis. If he has other facts to support his equal protection claims,

he should provide them in an amended complaint.



1
  Plaintiff stands convicted of battery with intent to commit rape in Canyon County Case No. CR10-1583,
with a sentence satisfaction dated of 02/06/2030. Plaintiff’s crime is not relevant to his civil rights claims
except to serve as a factual basis for his claims that he is suffering discrimination because he is a sex
offender. See https://www.idoc.idaho.gov/content/prisons/offender_search/detail/98822.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 9 of 10




                C. Fifth Amendment/Right to Deportation

       Plaintiff also previously brought a “right to deportation” claim in Case 500. A non-

citizen present in the United States is entitled to due process under the Fifth Amendment

in a federal deportation hearing. United States v. Barraza-Leon, 575 F.2d 218, 220 (9th

Cir. 1978). However, taking a step back to what the Constitution requires of a state parole

board, the Court concludes there is no recognized constitutional duty to facilitate a

convict’s return to his home country via deportation. Similarly, there is no constitutional

right to be deported instead of being paroled, and there is no constitutional right to be

paroled at all. See Swarthout v. Cooke, 562 U.S. 216, 220 (2011); Board of Pardons v.

Allen, 482 U.S. 369, 380-81 (1987); Banks v. State of Idaho, 920 P.2d 905 (Idaho 1996).

       Accordingly, Plaintiff has failed to state a claim upon which relief can be granted.

This claim should be omitted from any amended complaint unless Plaintiff can set forth a

legal and factual basis in support of it.

           2. Conclusion

       Plaintiff cannot proceed on his claims. A pro se litigant bringing a civil rights suit

must have an opportunity to amend the complaint to overcome deficiencies unless it is clear

that those deficiencies cannot be overcome by amendment. Eldridge v. Block, 832 F.2d

1132, 1135-36 (9th Cir. 1987). The Court will provide Plaintiff with an opportunity to

amend his Complaint. Failure to do anything further in this case will result in dismissal for

failure to state a claim upon which relief can be granted.

///

///

INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
      Case 1:20-cv-00557-DCN Document 7 Filed 02/09/21 Page 10 of 10




                                       ORDER

     IT IS ORDERED:

  1. Plaintiff may file an amended complaint, together with a motion to amend, no later

     than 30 days after entry of this Order.

  2. Failure to do anything further in this case within the 30-day period will result in

     dismissal for failure to state a claim upon which relief can be granted.


                                               DATED: February 9, 2021


                                               _________________________
                                               David C. Nye
                                               Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
